Wright, J.
Plaintiff, an attorney at law, in a preliminary examination against certain parties charged with adultery, before Oliver Day, a justice of the peace, was appointed by said justice to conduct said prosecution in behalf of the State. The services were rendered, were of the value claimed, and in the District Court the only question made was, as to the liability of the county to pay for those services. The point was ruled against plaintiff and he appeals.
The statute no where gives authority either expressly or by implication, to a justice to make such an appointment. The powers of a justice are very different, and are to be judged by very different rules from those possessed by and applicable to the District Court.
As the legislature, doubtless for prudential reasons, has failed to confer the power upon justices, we feel constrained to hold, that the county would not be liable for services rendered under such an appointment. The case of White v. Polk County, 17 Iowa, 413, referred to by counsel, so far from teaching a contrary doctrine on the principles recognized in both opinions, is fully in accord with this conclusion.
Affirmed.